MEMORANDUM **
There is substantial evidence to support the Board of Immigration Appeals’ (“BIA”) finding that Singh was not credible and had therefore not borne his burden of proving persecution or fear of future persecution on account of one of the statutory grounds. See Ramos-Vasquez v. INS, 57 F.3d 857, 861 (9th Cir.1995); 8 U.S.C. § 1101(a)(42)(A). There were numerous discrepancies between Singh’s application and his testimony before the immigration judge, including ones involving the “heart of the asylum claim” such as details of his torture and purported narrow escape from India. De Leon-Barrios v. INS, 116 F.3d 391, 393-94 (9th Cir. 1997). Singh’s trustworthiness was further called into question by the fact he denied having ever been married and denied having previously attempted to immigrate to the United States despite documented evidence to the contrary. See Sarvia-Quintanilla v. INS, 767 F.2d 1387, 1393 (9th Cir.1985) (ruling that when petitioner has demonstrated a pattern of dishonesty, there is no reason to give overall testimony weight). Although given an opportunity to explain many of these discrepancies, Singh offered no explanation or became evasive or nonresponsive. See Shah v. INS, 220 F.3d 1062, 1068 (9th Cir.2000); Berroteran-Melendez v. INS 955 F.2d 1251, 1256 (9th Cir.1992). Singh could have bolstered his testimony with corroborating evidence, such as records of his medical treatment following his torture, but he failed to do so or explain the absence of such evidence. Chebchoub v. INS, 257 F.3d 1038, 2001 WL 822795, *5-6 (9th Cir. July 23, 2001). On these facts, we cannot say the record compels the conclusion that the BIA erred in finding Singh’s testimony was not credible. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.